Citation Nr: 0905567	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO. 06-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
left thumb disability.

2. Entitlement to service connection for left thumb 
disability.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
back disability.

4. Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the RO.

In November 2008, the Veteran had a hearing before the 
Veterans Law Judge whose signature appears at the end of 
this decision.  During that proceeding he raised the issue 
of entitlement to service connection deep vein thrombosis 
secondary to a back disability.  Given that the decision 
below grants entitlement to service connection for a back 
disorder, and given that the deep vein thrombosis claim is 
not currently developed or certified for appellate review, 
the matter is referred to the RO for appropriate 
consideration.  

The issue of entitlement to service connection for a left 
thumb disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In December 1999, the Board denied entitlement to 
service connection for a left thumb disability.

2. Evidence associated with the record since the Board's 
December 1999 decision raises a reasonable possibility of 
substantiating the claim of entitlement to service 
connection for a left thumb disability.

3. In an August 1999 rating decision a claim to reopen the 
issue of entitlement to service connection for a back 
disorder was denied.  

4. Evidence associated with the record since the August 
1999 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service 
connection for back disability. 

5. The Veteran's back disability was first manifested 
during service.


CONCLUSIONS OF LAW

1. The December 1999 Board decision denying entitlement to 
service connection for a left thumb disorder is final. 38 
U.S.C.A. §§ 7103, 7104 (West 2002 and Supp. 2008); 38 
C.F.R. § 20.1100 (2008).

2. New and material evidence has been submitted to reopen 
the Veteran's claim of entitlement to service connection 
for a left thumb disability. 38 U.S.C.A. § 5108 (West 2002 
and Supp. 2008); 38 C.F.R. § 3.156 (2008).

3. The August 1999 rating decision which denied a claim to 
reopen the issue of entitlement to service connection for a 
back disability is final. 38 U.S.C.A. § 7105 (West 2002 and 
Supp. 2008); 38 C.F.R. § 20.1103 (2008).

4. New and material evidence has been submitted to reopen 
the Veteran's claim of entitlement to service connection 
for a back disability. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

5. The Veteran's back disability is the result of an injury 
incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
his claims of entitlement to service connection for left 
thumb disability and for back disability. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. After evaluating the 
claims file, the Board finds that VA has met its duty to 
assist the Veteran in the development of his appeal.  
Further discussion on this point, as well as whether VA 
complied with the Veterans Claims Assistance Act of 2000 is 
not necessary at this time in light of the decisions 
reached below.

Analysis

The Veteran seeks entitlement to service connection for 
left thumb and for back disabilities. Service connection 
may be granted for disability or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110. 
Generally, service connection requires evidence of (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to 
a degree of 10 percent or more within one year of the 
Veteran's discharge from service. 38 U.S.C.A. § 1101, 1112 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008). Such a presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. § 1113 (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.307. 

Although the Veteran is entitled to consideration under the 
law and regulations governing presumptive service 
connection, the failure to meet those requirements is not 
dispositive. Indeed, service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  

A review of the record discloses that this is not the 
Veteran's first claim of entitlement to service connection 
for back and left thumb disabilities.  In an August 1999 
rating decision a claim to reopen the issue of entitlement 
to service connection for a back disorder was denied.  In a 
December 1999 Board decision entitlement to service 
connection for a left thumb disorder was denied.  As no 
appeal was filed to either decision, those decisions are 
final.  38 U.S.C.A. §§ 7104, 7105.  

In May 2005, the RO received the Veteran's application to 
reopen his claims of entitlement to service connection for 
left thumb and for back disabilities.  Generally, a claim 
which has been denied by the Board or the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. 
§§ 7104, 7105. The exception to this rule is 38 U.S.C.A. § 
5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.

When a veteran applies to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously 
submitted to VA decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156. 

The law also provides that evidence proffered by a veteran 
to reopen a claim is presumed credible for the limited 
purpose of ascertaining its materiality. Justus v. 
Principi,3 Vet. App. 510, 512 (1992).

If new and material evidence is presented, the Board may 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled. See Elkins v. 
West, 12 Vet. App. 209 (1999).

The Left Thumb 

The Veteran argues that his left thumb disability is the 
result of a fall from a cargo net, during an in service 
training exercise.  He states that he has had left thumb 
pain since the injury; and therefore service connection is 
warranted for the residuals of that injury. 

After reviewing the record and carefully considering the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the veteran has submitted new 
and material evidence to reopen the claim. 

In December 1999, when the Board denied the Veteran's claim 
of entitlement to service connection for left thumb 
disability, the evidence on file consisted of the Veteran's 
service medical records; records and reports from the 
Veteran's private chiropractor reflecting the Veteran's 
treatment from July 1981 through February 1995; statements 
from former fellow servicemen and longtime friends of the 
Veteran, dated in September 1992 and July 1995; and reports 
of VA examinations performed in January 1995 and May 1998.

Although the lay statements attested to the Veteran's left 
thumb injury in service, the preponderance of the evidence 
showed no objective contemporaneous findings of any 
residual disability. Historical references to chronic left 
thumb disability and a nexus to service, even those 
reported by the various health care providers, were based, 
primarily, on the Veteran's report rather than a review of 
the claims file. Indeed, the only instance in which the 
examiner reviewed the records, interviewed the Veteran, and 
performed an examination occurred during the May 1998 VA 
examination. In a March 1999 addendum, the examiner noted 
that despite the veteran's complaints, there was no 
objective evidence of left thumb disability. He noted that 
had there been a significant left thumb injury, he would 
have expected to see degenerative changes on X-ray. 
Instead, he found none. Thus, the Board found that the 
preponderance of the evidence was against the claim. 
Therefore, the Board denied entitlement to service 
connection for left thumb disability. As noted above, that 
decision is final.  38 U.S.C.A. § 7104.

Evidence added to the claims file since the Board's 
December 1999 decision consists of the Veteran's service 
personnel records; VA medical records reflecting the 
Veteran's treatment from September 2003 to March 2006; an 
April 2006 letter from the Veteran's former company 
commander; a May 2006 statement from the Augusta 
Orthopaedic Clinic; and the transcript of the Veteran's 
hearing held before the undersigned Veterans Law Judge. 
Such evidence is new in the sense that it has not 
previously been before VA. It is also material, as the 
veteran's VA physician and the statement from the Augusta 
Orthopaedic Clinic suggest that the Veteran has a left 
thumb disability, manifested by a contracture deformity and 
arthritic changes. Those statements also show a nexus 
between the Veteran's left thumb disability and the injury 
in service. Because the additional evidence is new and 
material, it is sufficient to reopen the claim. 

The Back

The Veteran contends that his back disability was injured 
in the same incident described above, and that service 
connection is therefore warranted. After reviewing the 
record and carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the veteran has submitted new and material evidence, 
and that service connection is in order.

An August 1999 rating decision denied the claim to reopen 
the issue of entitlement to service connection for a back 
disorder.  Of record in August 1999 were the Veteran's 
service medical records; records and reports from the 
Veteran's private chiropractor reflecting the Veteran's 
treatment from July 1981 through February 1995; statements 
from former fellow servicemen and friends, dated in 
September 1992 and July 1995.

Although the lay statements attested to the Veteran's back 
injury in service, there was no objective contemporaneous 
evidence of any residual disability. Historical references 
to chronic back disability and a nexus to service, even 
those reported by the various health care providers, were 
based, primarily, on the Veteran's report rather than a 
review of the claims file.  Indeed, the only instance in 
which the examiner reviewed the records, interviewed the 
Veteran, and performed an examination occurred during the 
May 1998 VA examination. Thereafter, the examiner concluded 
that it was more than likely that the Veteran's low back 
disability, diagnosed as mechanical low back pain, was not 
related to service. 

Also available in August 1999 was a  statement from Augusta 
Family Practice Associates, P.C., but it showed no more 
than continuing treatment for back disability, primarily 
identified as lumbar spine syndrome. 

Evidence added to the claims file since the RO's August 
1999 decision includes a statement from the Veteran's 
former company commander; VA medical records reflecting the 
Veteran's treatment from September 2003 to March 2006; a 
September 2003 report from the Veteran's treating VA 
physician; an April 2006 report from J. M. G., M.D.; and 
the transcript of the Veteran's hearing held before the 
undersigned Veterans Law Judge. 

Such evidence is new in the sense that it has not been 
before VA previously.  It is also material as the Veteran's 
company commander suggests that the Veteran continued to 
have chronic back pain following his inservice back injury.  
Moreover, the Veteran's VA primary care physician suggests 
that the appellant has had chronic back pain since service, 
a fact supported by his history and the statements of his 
former fellow servicemen. Finally, the additional evidence 
from J. M. G., M.D., including radiographic studies, 
indicates that the Veteran may have had an old compression 
fracture of the spine. Taken together, such evidence tends 
to fill some of the deficits which existed in the record as 
of August 1999. As such, the additional evidence is 
sufficient to reopen the claim.

Notably, not only is the additional evidence sufficient to 
reopen the claim of entitlement to service connection for 
back disability, it is sufficient to support a grant in 
service. When considered with the evidence previously of 
record, the preponderance of the evidence shows that the 
injury occurred in service. The Veteran's longtime friends 
and former fellow servicemen suggest that it was productive 
of chronic disability, and the recent medical evidence 
establishes that the Veteran has current back disability, 
diagnosed primarily as degenerative disc disease. Although 
the examiners are not in complete agreement as to whether 
or not that disability is the result of his injury in 
service, there is an approximate balance of medical 
evidence both for and against that aspect of the claim. 
When combined with the evidence continuing symptomatology, 
the Board finds that the veteran is able to meet the 
criteria for service connection. At the very least, there 
is an approximate balance of evidence both for and against 
the claim that the veteran's back disability had its onset 
in service. Under such circumstances, reasonable doubt is 
resolved in favor of the veteran. 38 U.S.C.A. § 5107(b) ; 
38 C.F.R. § 3.102. Accordingly, service connection for back 
disability is warranted.


ORDER

New and material evidence having been received, the claim 
of entitlement to service connection for left thumb 
disability is reopened.

New and material evidence having been received, the claim 
of entitlement to service connection for back disability is 
reopened.

Entitlement to service connection for back disability is 
granted.


REMAND

In light of the decision to reopen the issue of entitlement 
to service connection for a left thumb disorder VA may 
proceed to evaluate the merits of that claim. Elkins. 
However, a de novo review of the record reveals conflicting 
evidence as to the nature and etiology of the claimed 
disability. Accordingly, additional development of the 
record is warranted.

Following the May 1998 VA examination and addendum, the 
examiner concluded that the veteran had no chronic, 
identifiable disability resulting from his left thumb 
injury in service.

In September 2003, the veteran's VA physician stated that 
the veteran had a flexion deformity of the left thumb and 
that X-rays showed severe degenerative changes.

In May 2006, the Augusta Orthopaedic Clinic reported that 
the veteran had a soft tissue injury of the left thumb with 
scarring and contracture. However, he did not see any 
significant degenerative changes in the left thumb.

In light of the foregoing discrepancies, the issue of 
entitlement to service connection for a left thumb 
disability is remanded for the following actions:

1. Schedule the veteran for an 
orthopedic examination to determine the 
nature and extent of any current left 
thumb disability. All indicated tests 
and studies must be performed.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If a left thumb 
disability is diagnosed, the examiner 
must identify and explain the elements 
supporting the diagnosis. The examiner 
must then opine whether it is at least 
as likely as not, i.e., is there a 
50/50 chance, that any current left 
thumb disability is the result of an 
injury sustained in-service.  The 
examiner must provide a full rationale 
for any opinion offered. If the 
examiner cannot offer an opinion 
without resorting to speculation, he or 
she must so state and explain why 
speculation is required to reach the 
opinion offered.

2.  The RO/AMC must notify the veteran 
that it is his responsibility to report 
for any ordered VA examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any ordered 
examination, the RO/AMC must obtain 
documentation which shows that the 
Veteran was notified of the examination 
and that such notice was sent to the 
last known address prior to the date of 
the examination. The RO/AMC must also 
indicate whether any notice that was 
sent was returned as undeliverable.

3.  The RO/AMC must review the 
physician's report to ensure that it is 
in complete compliance with the 
directives of this remand. If the 
examination report is deficient in any 
manner, the RO/AMC must implement 
corrective procedures at once.

4. When the actions requested have been 
completed, undertake any other 
indicated development. Then 
readjudicate the issue of entitlement 
to service connection for a left thumb 
disability. If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The veteran need 
take no action unless he is notified to do so. However, he 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


